EXHIBIT 10.23

NVR, Inc.

Summary of the 2014 Named Executive Officer Annual Incentive Compensation Plan

The following is a description of NVR, Inc.’s (“NVR” or the “Company”) 2014
annual incentive compensation plan (the “Bonus Plan”). The Bonus Plan is not set
forth in a formal written document, and therefore NVR is providing this
description of the plan pursuant to Item 601(b)(10)(iii) of Regulation S-K. All
of NVR’s named executive officers; Paul C. Saville (President and Chief
Executive Officer of NVR), Daniel D. Malzahn (Vice President, Chief Financial
Officer and Treasurer of NVR), Eugene J. Bredow (Vice President and Controller
of NVR) and Robert W. Henley (President of NVR Mortgage Finance, Inc.),
participate in the Bonus Plan.

Under the Bonus Plan, the named executive officers’ bonus opportunity is capped
at 100% of their base salary. As a result of the capped feature of the bonus
plan, achievement of results which exceed the business plan will not result in
the payment of a bonus exceeding 100% of base salary. The named executive
officers’ annual bonus opportunity will be based 80% upon the Company’s
consolidated pre-tax profit (before consolidated annual bonus and stock-based
compensation expense but after all other charges) and 20% based on the number of
new orders, net of cancellations (“New Orders”) that we generate compared to the
consolidated pre-tax profit and New Orders within the Company’s 2014 annual
business plan. The named executive officers begin to earn the consolidated
pre-tax profit portion of their annual bonus award once the annual business plan
is at least 80% attained. The full amount of the consolidated pre-tax profit
portion of their annual bonus award is earned ratably from 80% up to 100%
achievement of the annual business plan. The named executive officers begin to
earn the New Orders unit portion of their annual bonus award once the annual
business plan is at least 85% attained. The full amount of the New Orders unit
portion of their annual bonus award is earned ratably from 85% up to 100%
achievement of the annual business plan. Mr. Henley’s bonus is subject to a
pro-rata reduction, limited to a maximum of 20%, based on the internal audit
results of the operations under his direct management.